
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 22
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2007
			Mr. Durbin (for himself
			 and Mr. Cochran) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the Citizens' Stamp Advisory Committee should recommend to the Postmaster
		  General that a commemorative postage stamp be issued to promote public
		  awareness of Down syndrome.
	
	
		Whereas
			 Down syndrome affects people of all races and economic levels;
		Whereas
			 Down syndrome is the most frequently occurring chromosomal abnormality;
		Whereas
			 1 in every 800 to 1,000 children is born with Down syndrome;
		Whereas
			 more than 350,000 people in the United States have Down syndrome;
		Whereas
			 5,000 children with Down syndrome are born each year;
		Whereas
			 as the mortality rate associated with Down syndrome in the United States
			 decreases, the prevalence of individuals with Down syndrome in the United
			 States will increase;
		Whereas
			 some experts project that the number of people with Down syndrome will double
			 by 2013;
		Whereas
			 individuals with Down syndrome are becoming increasingly integrated into
			 society and community organizations, such as schools, health care systems, work
			 forces, and social and recreational activities;
		Whereas
			 more and more people in the United States interact with individuals with Down
			 syndrome, increasing the need for widespread public acceptance and education;
			 and
		Whereas
			 a greater understanding of Down syndrome and advancements in treatment of Down
			 syndrome-related health problems have allowed people with Down syndrome to
			 enjoy fuller and more active lives: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)the United States Postal Service should
			 issue a commemorative postage stamp to promote public awareness of Down
			 syndrome; and
			(2)the Citizens’ Stamp Advisory Committee
			 should recommend to the Postmaster General that such a stamp be issued.
			
